PER CURIAM.
This is an appeal from convictions and sentences in two counts for robbery. In Morgan v. State, 407 So.2d 962 (Fla. 4th DCA 1981), this court held that where one individual had property taken from him, and some of the property was his and some was that of his employer, there was only one robbery. Our companion court in Horne v. State, 623 So.2d 777 (Fla. 1st DCA 1993), held the same.
In the present case, two employees were in the gas station/convenience store that was robbed. The state chose to charge appellant in Count I with taking the employer’s currency from one of the employees, Charles Bowling. In Count II, it charged appellant with the robbery of a gold chain from the other employee, Robert Bridges.
At trial, the evidence showed that appellant took the gold chain and the currency from Bridges. The state now concedes and we conclude that only one robbery therefore occurred. Accordingly, we affirm the conviction and sentence for Count II (Bridges); but *193reverse the conviction and sentence for Count I (Bowling) and remand with direction to vacate the latter.
ANSTEAD, GLICKSTEIN and STONE, JJ., concur.